Citation Nr: 1520970	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had service in the National Guard.

This matter arises from a December 2012 decision of the Agency of Original Jurisdiction (AOJ).


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Department of Defense (DoD) has informed VA that the appellant is not eligible for Chapter 1606 benefits because there was "[n]o 6-year contract in electronic record."  

However, the basis for this answer is unclear as there is some evidence from DoD indicating that he did, in fact, have at least a 6-year contract.  For instance, Section B. of a DD Form 4/1, states "I am enlisting/reenlisting in the [National Guard] this date for __8__ years [.]"  Furthermore, his DD Form 214 lists his Reserve Obligation Termination Date as December 15, 2019.  Because he enlisted in December 2011, this terminal date is directly consistent with a term of 8 years.  Finally, the appellant himself maintains that he enlisted for a period of 8 years.  

In light of the discrepancy between the DoD's response and the evidence indicating an 8-year enlistment term, this appeal must be remanded to ensure that his complete personnel file is obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center and Louisiana National Guard, with a request(s) for a copy of all Reserve and National Guard personnel records.

2.  After completing all action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1, to include submitting a third request to the DoD to affirm the term (in years) of the Veteran's enlistment. 

Then, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




